t c memo united_states tax_court hugo madioni and susanne j nicolai petitioners v commissioner of internal revenue respondent docket no filed date hugo madioni nicolai pro_se d lyndell pickett for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the only issue in dispute is whether petitioners are entitled to a deduction in the amount of dollar_figure for contributions to their respective individual_retirement_accounts ira some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in largo florida during petitioner hugo m nicolai was employed by varian associates inc varian in date mr nicolai became eligible to participate in varian's pension_plan on date mr nicolai had a balance of dollar_figure to his credit in varian's pension_plan petitioner susanne j nicolai was employed by morton f plant hospital in mrs nicolai began working at the hospital in and terminated her employment during the summer of the hospital had a pension_plan wherein an employee received forfeitable rights until vested which required years of employment since mrs nicolai worked approximately years for the hospital her rights did not vest in the pension_plan all section references are to the internal_revenue_code in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure petitioners reported income and adjustments to income on their return as follows item_of_income amount wages dollar_figure interest dividend capital_gain other income big_number total income big_number adjustment to income ira deduction dollar_figure ira deduction big_number big_number adjusted_gross_income big_number in the notice_of_deficiency respondent determined that petitioners were not entitled to the claimed ira deductions respondent determined that each petitioner was an active_participant in a pension_plan qualified under sec_401 during it is well settled that deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any claimed deductions 503_us_79 30_tc_1151 moreover respondent's determinations are presumed correct and it is petitioners' burden to establish error rule a 290_us_111 petitioners do not appear to dispute that their respective employers maintained pension plans qualified under sec_401 as a general_rule a taxpayer is entitled to deduct amounts contributed to an ira sec_219 sec_1_219-1 income_tax regs the deduction in any taxable_year may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the individual's gross_income for the taxable_year sec_219 sec_219 imposes a further limitation on ira deductions where a taxpayer or a spouse is an active_participant for any part of the taxable_year an individual is considered an active_participant in a plan if he is accruing benefits under the plan even if he has only forfeitable rights under the plan and such rights are forfeited before the end of the taxable_year 683_f2d_57 3d cir affg tcmemo_1980_532 while congress included a definition of active_participant in sec_219 that definition itself uses the term active_participant however congress' intent as to the meaning of active_participant is clear from the report of the house_committee_on_ways_and_means an individual is to be considered an active_participant in a plan if he is accruing benefits under the plan even if he only has forfeitable rights to those benefits h rept pincite c b supp see also 85_tc_168 the regulations further provide that an individual is an active_participant if for any portion of the plan_year he is not excluded under the eligibility provisions of the plan sec_1_219-2 income_tax regs since petitioners were active participants in their respective retirement plans during and their adjusted_gross_income for that year exceeded dollar_figure petitioners are not entitled to an ira contribution deduction for the year sec_219 c g and 74_tc_1057 affd 661_f2d_53 5th cir felber v commissioner tcmemo_1992_418 affd without published opinion 998_f2d_1018 8th cir based on the foregoing respondent's determination is sustained decision will be entered for respondent
